- Prepared by EDGARX.com Media release Rio Tinto approves development of Silvergrass mine to maintain Pilbara blend 2 August 2016 Rio Tinto will invest an incremental $338 million to complete the development of the Silvergrass mine in its world-class Pilbara iron ore operations in Western Australia. The brownfield expansion of the high-grade Silvergrass mine offers attractive returns, with an expected internal rate of return for this investment well in excess of 100 per cent 1 and a pay back of less than three years. It is a key element in maintaining Rio Tintos premium Pilbara blend, and also delivers incremental tonnage and lower unit costs. As anticipated in previous guidance, this Silvergrass investment adds 10 million tonnes of capacity. 2 The investment will lower mine operating costs by replacing road haulage with a more efficient conveyor system that links the Silvergrass operations to our existing processing plant at Nammuldi. Rio Tinto chief executive J-S Jacques said We are committed to disciplined capital allocation and the approval of the final phase of the Silvergrass development, which is one of the most value-accretive projects across the mining industry, delivers high-quality, low-cost growth that will underpin future returns to shareholders. The additional low-phosphorus tonnes that Silvergrass delivers will sustain the long-term viability of our Pilbara blend, ensuring continued premium pricing, whilst also lowering our operating costs through infrastructure improvements. This final stage of the Silvergrass development is subject to obtaining necessary approvals from the West Australian Government. Note to editors Silvergrass is a satellite deposit located adjacent to Rio Tintos Nammuldi mine and is part of the Greater Nammuldi precinct, located approximately 70 kilometres north-west of Tom Price. The final phase of the Silvergrass development will replace the road haulage used in the NIT projects with a primary crusher and a nine kilometre conveyor to connect the Silvergrass mining area to the existing processing facilities at our nearby Nammuldi operations. Ore from the Silvergrass mining operations is high-quality, low-phosphorus Marra Mamba ore that is treated at the Greater Nammuldi processing plant and blended into Rio Tintos premium Pilbara blend product. Silvergrass is a wholly-owned operation conducted under the Iron Ore (Hamersley Range) Agreement Act 1963 . 1 IRR calculated using consensus iron ore prices. 2 This production target was disclosed in a presentation to the market on 10 May 2016. All material assumptions underpinning that target continue to apply and have not materially changed. Page 1 of 3 Total Silvergrass complex Project Approval Commissioning Additional capacity (mt/a) Nammuldi Incremental Tonnes Stage One Q4 2015 5 Nammuldi Incremental Tonnes Stage Two Q4 2016 5 Silvergrass Q4 2017 10 Page 2 of 3 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, EMEA/Americas Media Relations, Australia/Asia Illtud Harri Ben Mitchell T +44 20 7781 1152 T +61 3 9283 3620 M +44 7 M +61 David Outhwaite Bruce Tobin T +44 20 7781 1623 T +61 3 9283 3612 M +44 7 M +61 David Luff Matthew Klar T +44 20 7781 1177 T +61 7 3625 4244 M +44 7 M +61 Investor Relations, EMEA/Americas Investor Relations, Australia/Asia John Smelt Natalie Worley T +44 20 7781 1654 T +61 3 9283 3063 M +44 7 M +61 David Ovington Rachel Storrs T +44 20 7781 2051 T +61 3 9283 3628 M +44 7 M +61 Grant Donald T +44 20 7781 1262 M +44 7 Rio Tinto plc Rio Tinto Limited 6 St Jamess Square 120 Collins Street London SW1Y 4AD Melbourne 3000 United Kingdom Australia T +44 20 7781 2000 T +61 3 9283 3333 Registered in England Registered in Australia No. 719885 ABN 96 Page 3 of 3
